                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION


 UNITED STATES OF AMERICA,                   )   No.   19-CR-109
                                             )
              Plaintiff,                     )   INFORMATION
                                             )
       vs.                                   )   Count 1
                                             )     18 U.S.C. § 666(a)(1)(A): Federal
 KRISTINE DANIEL,                            )     Program Theft
                                             )
              Defendant.                     )


The Grand Jury charges:

                                      Count 1

                             Federal Program Theft

      1.     Between on or about December 8, 2009, and on or about April 29, 2016,

in the Northern District of Iowa, defendant KRISTINE DANIEL, being an agent of

an organization, namely the Tama County Day Care Inc. dba Kids’ Corner, said

organization receiving in the one year period beginning October 1, 2013, and also in

the one year period beginning October 1, 2014, benefits in excess of $10,000 in

federal grant funding for each one year period, respectively, under the Child and

Adult Care Food Program, embezzled, stole, obtained by fraud, without authority

knowingly converted to the use of a person not the rightful owner, or intentionally

misapplied, property worth at least $5,000 and owned by and under the care,

custody, and control of such organization, that is, money.




                                    1
      Case 1:19-cr-00109-CJW-MAR Document 2 Filed 09/24/19 Page 1 of 2
      2.    This was in violation of Title 18, United States Code, Section

666(a)(1)(A).


PETER E. DEEGAN, JR.
United States Attorney

By: /s/ Anthony Morfitt

ANTHONY MORFITT
Assistant United States Attorney




                                    2
      Case 1:19-cr-00109-CJW-MAR Document 2 Filed 09/24/19 Page 2 of 2
